SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended February 29, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File # 000-53375 GUINNESS EXPLORATION, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0465540 (IRS Employer Identification Number) Suite 12E, Eclipse, 156 Vincent West Auckland, New Zealand 1010 (Address of principal executive offices)(Zip Code) (509) 252-9157 (Registrant’s telephone no., including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated file. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNo x The issuer had 129,325,000 shares of common stock issued and outstanding as of March 29, 2012. Table of Contents GUINNESS EXPLORATION, INC. (An Exploration Stage Company) Table of Contents Page PART I. Financial Information Item 1. Financial Statements. Consolidated Balance Sheets at February 29, 2012 (unaudited) and May 31, 2011 (audited) 1 Unaudited Consolidated Statements of Operations for the three and nine month periods ended February 29, 2012 and February 28, 2011 and the Exploration Stage Period of July 15, 2005 to February 29, 2012 2 Unaudited Consolidated Statements of Cash Flows for the nine month periods ended February 29, 2012 and February 28, 2011 and the Exploration Stage Period of July 15, 2005 to February 29, 2012 3 Unaudited Consolidated Supplemental Disclosure of Cash Flow Information for the nine month periods ended February 29, 2012 and February 28, 2011 and the Exploration Stage Period of July 15, 2005 to February 29, 2012 4 Unaudited Consolidated Supplemental Disclosure of Non-cash Investing and Financing Activities for the nine month periods ended February 29, 2012 and February 28, 2011 and the Exploration Stage Period of July 15, 2005 to February 29, 2012 4 Unaudited Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 PART II. Other Information 30 Item 1. Legal Proceedings 30 Item 1a. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. [Removed and Reserved] 34 Item 5. Other Information 34 Item 6. Exhibits 35 Signatures 35 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (unaudited) GUINNESS EXPLORATION, INC. AND SUBSIDIARY (An Exploration Stage Company) Consolidated Balance Sheets February 29, (unaudited) May 31, (See Note 1) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Total current liabilities $ $ COMMITMENTS AND CONTINGENCIES (Notes 2, 3, 4, 5, 7 and 8) - - STOCKHOLDERS’ EQUITY Preferred shares, 100,000,000 shares authorized with par value $0.001 authorized, 0 shares issued and outstanding $
